 



EXHIBIT 10.1
TERMINATION OF RESTRICTED STOCK AGREEMENT
This TERMINATION OF RESTRCITED STOCK AGREEMENT (this “Agreement”) is made as of
November 9, 2005, by and between Gartner, Inc. (the “Company”), a Delaware
Corporation and Eugene A. Hall (“Employee”)
Recitals
     WHEREAS, the Company granted Employee an inducement grant of Five Hundred
Thousand (500,000) Shares of restricted stock (the “Current Restricted Stock
Award”) pursuant to the terms of that certain Restricted Stock Agreement, by and
between Gartner and Employee, dated as of October 15, 2004 (the “Current
Restricted Stock Agreement”).
     WHEREAS, the Compensation Committee of the Company has determined that it
is in the best interest of the Company to cancel the current Restricted Stock
Award and to grant Employee a new grant of 500,000 shares of restricted stock
pursuant to the terms of the Company’s 2003 Long Term Incentive Plan (the “New
Restricted Stock Award”) and that certain Restricted Stock Agreement by and
between Gartner and Employee and dated as of the date hereof (the “New
Restricted Stock Agreement”).
     NOW THEREFORE, for good value and consideration, including the issuance of
the New Restricted Stock Award and the entry into the New Restricted Stock
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Employee agree as follows:
Agreement
     1. Termination of Agreement. The Company and Employee hereby agree that as
of the date first above written the Current Restricted Stock Agreement shall
terminate and shall be of no further force and effect. The Current Restricted
Stock Award will be deemed forfeited and Employee shall return to the Company
any and all shares from such award that Employee has in his possession for
cancellation by the Company.
     2. Successors. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.
     3. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Connecticut, other than its conflicts of
laws provisions..
     4. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

         
 
  GARTNER, INC.    
 
  /s/ Maynard G. Webb, Jr.    
 
 
 
By: Maynard G. Webb, Jr.    
 
  Title: Chairman of the Compensation Committee    
 
       
 
  EMPLOYEE    
 
  /s/ Eugene A. Hall    
 
 
 
Eugene A. Hall    

 